Judgment unanimously affirmed, with costs. The restrictive covenant constitutes an incumbrance which justified the vendees in rejecting the title. (Bull v. Burton, 227 N. Y. 101; Kimball Co. v. Fox, 120 Misc. 701; affd., 209 App. Div. 812; affd., 239 N. Y. 554; Isaacs v. Schmuck, 245 id. 77.) All other claims stated by the respondents upon the closing of the title as grounds of rejection seem to us to be insufficient, and we, therefore, reverse the findings and conclusions of law to such effect, and find appellants’ requests to find and conclusions of law in conformity with this view. Present — Kapper, Rich, Hagarty, Seeger and Carswell, JJ. Settle order on notice.